Citation Nr: 0710310	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-28 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for dental 
disability, to include periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to March 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case has been advanced on the 
docket.


FINDINGS OF FACT

1.  A November 1990 RO decisional letter denied an 
application to reopen a claim of entitlement to service 
connection for dental disability, to include periodontal 
disease.

2.  Evidence received subsequent to the November 1990 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the veteran's dental disability 
claim.


CONCLUSIONS OF LAW

1.  The November 1990 RO decision which denied an application 
to reopen a claim of service connection for a dental 
condition, to included periodontal disease, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  Evidence received since the November 1990 RO decision is 
not new and material, and the veteran's claim of service 
connection for a dental disability, to include periodontal 
disease, is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a June 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  In 
particular, the June 2004 letter notified the veteran of the 
evidence and information that is necessary to reopen the 
dental claim and of what evidence and information was 
necessary to establish entitlement to the underlying claim 
for the benefit sought.  The June 2004 letter correctly noted 
the RO's January 1981 prior denial of service connection for 
dental disability.  While the June 2004 letter failed to note 
the denial of an application to reopen a claim of service 
connection for dental disability that occurred in November 
1990, the Board notes that the June 2004 letter contains the 
information required by Kent V. Nicholson, 20 Vet. App. 1 
(2006).  The Board notes that VCAA notice in this case was 
provided to the appellant prior to the initial adjudication.  
Pelegrini.

In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to assist

The veteran's service medical records are associated with the 
claims file, as are VA medical records.  The veteran has not 
identified any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of this 
claim.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  To establish 
entitlement to service connection for a tooth, the veteran 
must have sustained a combat wound or other in-service 
trauma.  38 C.F.R. § 3.381(b).

The veteran's claim of service connection for dental 
disability was denied by a January 1981 rating decision, and 
a November 1990 RO decision letter denied an application to 
reopen the claim of service connection for dental disability, 
to include periodontal disease.  The unappealed November 1990 
RO decision is final, and a claim which is the subject of a 
prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.

In March 2004 the veteran requested that his dental claim be 
reopened.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The rating decision dated in January 1981 denied service 
connection for dental disability on the basis that the 
medical evidence of record did not show that the acute 
gingivitis that the veteran had in service was related to his 
current periodontal disability.

The decision letter dated in November 1990 denied an 
application to reopen a claim of service connection for 
dental disability essentially on the basis that no new or 
additional medical evidence (of any kind) had been submitted.

The record at the time of the November 1990 RO decision 
included the veteran's service medical records.  An April 
1945 service medical record noted that the veteran had acute 
gingivitis, moderate, due to an unknown type of dietary 
deficiency.  A May 1945 service medical record also noted 
gingivitis.  Additional service medical records noted routine 
dental treatment, including cavities.  A February 1952 
service examination noted Class I dental defects.  

A rating decision dated in December 1953 granted service 
connection (for VA outpatient treatment purposes only) for 
several teeth.

In a statement received in June 1980, the veteran asserted 
that malnutrition he experienced while stationed in China 
from 1943 to 1945 caused him to require extensive dental and 
medical care of the gums and mouth.

A November 1980 VA examination reveals that the veteran had 
advanced periodontal disease of his remaining teeth.  It was 
noted that his remaining teeth would likely require 
extraction and dentures.  The November 1980 VA examination 
noted no signs of symptoms of malnutrition present.

A February 1981 dental rating sheet noted that there was no 
service trauma to the teeth.

In a statement received in October 1990, the veteran 
indicated that he had been hospitalized in the Spring of 1945 
for malnutrition and later that year suffered from trench 
mouth.  He stated that in the Fall of 1945 he had some teeth 
extracted that resulted in the development of an infection in 
his lower jawbone.  The veteran stated that shortly after his 
discharge from service he had dental work done to (according 
to the veteran) correct the dental work that had been 
performed during service.

In a November 1990 decision letter, the RO informed the 
veteran that his October 1990 statement (application to 
reopen his dental claim) was essentially duplicative of the 
assertions the veteran had made on his previous claim in 
January 1981.  The November 1990 letter included a VA Form 
4107, which explained the veteran's procedural and appeal 
rights.  No appeal was taken from that determination.

In a statement received in March 2004, the veteran again 
noted that he had developed malnutrition as a result of 
serving in China, and had developed trench mouth as a result 
of weakened gums.  He also provided a brief summary of dental 
treatment he had received shortly following service, noting 
that he had lost all his teeth and now had full dentures.  
The veteran submitted a statement in July 2004 that was 
essentially similar to the aforementioned March 2004 
statement.

At a June 2005 VA dental examination, the veteran indicated 
that he had no episodes of trauma to the face, jaws, or teeth 
during service.  He again reported that he had trench mouth 
in 1945.  The examiner indicated that service medical records 
had been reviewed, and also noted that the veteran was 
edentulous.  Oral supporting tissues were within normal 
limits, and there was slightly more bone loss in the lower 
right quadrant that probably resulted, according to the 
examiner, from adult periodontitis two to three decades 
following discharge.  It was noted that the service incident 
of acute gingivitis was adequately treated.  The examiner 
stated that there was no reason to connect the ultimate loss 
of the veteran's teeth to the diagnosis of acute gingivitis 
documented in 1945.  The diagnosis was edentulous maxila and 
mandible.  

In argument received in November 2005, the veteran's 
representative asserted that the China-Burma-India Theater of 
Operations in World War II was much removed from modern 
medical care.  The veteran's representative contended that 
the RO as well as the June 2005 VA examiner failed to give 
due consideration to the likelihood that the gingivitis noted 
during service was the initial causative event leading to the 
veteran's periodontal disease that resulted in the loss of 
teeth.

The evidence added to the claims file subsequent to November 
1990 does not raise a reasonable possibility of 
substantiating this claim.  In fact, other than the June 2005 
VA examination, there is no new medical evidence concerning 
the veteran's dental condition.  The only new medical 
evidence, the June 2005 VA examination, does not support the 
veteran's claim.  The veteran's March 2004 statement is 
essentially similar to those submitted in June 1980 and 
October 1990.

The Board here observes in passing that the veteran does not 
have a dental condition resulting from trauma in service, and 
has not asserted otherwise.  Further, and contrary to the 
veteran's representative's assertions, the June 2005 VA 
examiner did mention the veteran's inservice gingivitis, and 
noted that it had been adequately treated.  In this regard, 
the Board notes that the veteran served on active duty until 
1953, and there is no indication that gingivitis was noted in 
service at any time after 1945.  

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for dental 
disability, to include periodontal disease, is not reopened.


ORDER

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for dental disability, to include 
periodontal disease, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


